Case 1:20-cv-02875-CCB Document 4-1 Filed 10/05/20 Page 1 of 4




                         EXHIBIT B
Case 1:20-cv-02875-CCB Document 4-1 Filed 10/05/20 Page 2 of 4
Case 1:20-cv-02875-CCB Document 4-1 Filed 10/05/20 Page 3 of 4
         Case 1:20-cv-02875-CCB Document 4-1 Filed 10/05/20 Page 4 of 4


Resource C                                                   Mernorandurn of Unders anding
ST;':>..TE CONSTITUENT ASSOCIATiOi't                         NP,TIONAL CONGRESS OF PARENTS
                                                             AND TEA,CHERS


 President's Signature                                         President's Signature

 �orv  A: � uJ BA--ITU:1
 Print Name
                                                                Leslie Boggs
                                                               Print Name


                                                              Secretary-Treasurer's Signature
                                                                  Donald Dunn
 Bruce 0. Butz
 Print Name                                                    Print Name

 Date: March 3. 2020                                           Date:     03/03/2020

Keep a copy for your records, and submit the initialed and signed Memorandum of Understanding to soo(ii)_g_ta.ora.




Notional PTA Standorcls of Affiliation [.January 2020]           Policy/Memorandum of Understanding 4
